Title: To James Madison from Edmund Pendleton, 18 December 1784
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Edmundsbury Decr. 18. 1784.
I am unwilling at all times to intermeddle with the business of the legislature, & particularly concerned when under a necessity of making application to a particular friend of that body, but when I am impelled to it by the situation of a distressed Neice, & a family of her small Children, I know your own feelings will suggest my Appology. She is the unfortunate wife of Philip Davis, who is this week convicted of forging or passing counterfeit tobacco Notes. I feel the consequence of this growing Offence to the Public so strong, that I know not how to sollicit for his pardon, nor indeed am I acquainted with the circumstances of his conduct in the Affair sufficiently to judge, if it was my province, whether he is a proper object of Mercy—to the Judges therefore who heard his trial & will no doubt represent it impartially, & to the Executive who are to judge of it, I leave that subject, only observing that I have heard he bore a fair Character ’til lately, when keeping a tavern, he first drank too much, then turn’d Gamester, from whence the progression to this offence was not unnatural, & adding my wishes that should he experience Mercy, his future life may justify it’s interposition. But what I meant to trouble you about, rests with the Assembly on a contrary Supposition, and that is, the granting his small forfeited estate to his widow & Children; I will venture to say her Character is fair, & that so far from partaking in his Offence, farther than being involved in it’s unhappy consequences, that she would detest every criminal Idea. To the community it is no more than a drop to the Ocean, to the family it will be a support with their Industry, & perhaps preserve the children useful Members of Society, instead of being Vagabonds & Pests. And unless we retain the Idea of punishing the Innocent for the faults of those to whom they happen to be related, I do not see the ground upon which th⟨e⟩ Community claim the Estate, adding thereby to the Sufferings of t⟨he⟩ innocent. The example of the Suffering Offender is Supposed t⟨o⟩ satisfy the Community at large; satisfaction ought to be made to ⟨the⟩ Injured individual, & the residue seems free from claim; It w⟨as⟩ upon these principles that the revisors Marshalled the Estate⟨s of⟩ Criminals, & I still think them right; but I beg pardon, I am teach⟨ing⟩ Washington the Art of War. Anything you can justly do in this Affair, will be esteemed a particular favr. confer’d on Dr. Sr. Yr. Affe. & Obt. Serv⟨t.⟩
Edmd Pendleton
